03/06/2018
        IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE
                          AT JACKSON
                         Assigned on Briefs February 6, 2018

              DEANGELO JACKSON v. STATE OF TENNESSEE

                 Appeal from the Criminal Court for Shelby County
                   No. 13-01259      James M. Lammey, Judge
                     ___________________________________

                           No. W2017-00916-CCA-R3-PC
                       ___________________________________

The petitioner, Deangelo Jackson, appeals the denial of post-conviction relief from his
convictions for especially aggravated robbery, attempted second-degree murder, and
employing a firearm during the commission of a dangerous felony. On appeal, the
petitioner alleges he received ineffective assistance of counsel due to trial counsel’s
failure to call material witnesses at trial. Discerning no error, we affirm the judgment of
the post-conviction court.

 Tenn. R. App. P. 3 Appeal as of Right; Judgment of the Criminal Court Affirmed

J. ROSS DYER, J., delivered the opinion of the court, in which JOHN EVERETT WILLIAMS
and CAMILLE R. MCMULLEN, JJ., joined.

Kirk W. Stewart, Memphis, Tennessee, for the appellant, Deangelo Jackson.

Herbert H. Slatery III, Attorney General and Reporter; Robert W. Wilson, Assistant
Attorney General; Amy P. Weirich, District Attorney General; and Tyler Parks, Assistant
District Attorney General, for the appellee, State of Tennessee.

                                       OPINION

      A.     Trial Proceedings and Direct Appeal

       A Shelby County jury convicted the petitioner of especially aggravated robbery,
attempted second-degree murder, and employing a firearm during the commission of a
dangerous felony. State v. Deangelo Jackson aka Deangelo Webb, No. W2014-01981-
CCA-R3-CD, 2015 WL 7526949, at *1 (Tenn. Crim. App. Nov. 24, 2015). On appeal,
this Court affirmed the petitioner’s convictions. Id. When doing so, this Court rendered
this summary of the underlying facts and procedural history:
       At trial, Mr. Rivas testified that, around 11:00 p.m. on the night of
the offense, he and two friends were pushing a car into a carwash parking
lot. Mr. Rivas recalled that the area was dark but there were some street
lamps. While they were pushing the car, two people approached them from
behind, one of whom had a gun. The gunman fired a shot into the air, and
Mr. Rivas’ companions ran. The gunman placed the gun against Mr.
Rivas’ head and ordered him “to get down on the floor, right next to the
car.” Mr. Rivas complied to avoid being shot. The gunman then demanded
Mr. Rivas’ wallet. As Mr. Rivas was handing the gunman his wallet, he
turned to see the gunman. The gunman said, “Don’t look at me” and shot
Mr. Rivas in the back. The gunman then demanded Mr. Rivas’ phone.
Again, Mr. Rivas handed the gunman his phone and turned to look at the
gunman. The gunman said, “I told you, I'm going to kill you. Don’t look at
me.” He then shot Mr. Rivas in the back a second time. The entire episode
lasted “three to five minutes,” and the two robbers ran after they shot Mr.
Rivas the second time. Mr. Rivas explained that he did not see the gun, but
he saw the gunman “twice quickly.” Mr. Rivas recalled that the gunman
was wearing a hoodie that covered more of his hair and face, but Mr. Rivas
saw the gunman’s face. Mr. Rivas identified [the petitioner] as the
gunman.

        After the [petitioner] and his companion had left the scene, Mr.
Rivas looked around and saw that his friends were gone. Mr. Rivas
managed to get up and walk to a convenience store to find a phone. People
in the store called the police and an ambulance for him. The gunshots went
through Mr. Rivas’ large intestine, coccyx (tailbone), and one of his
testicles. Mr. Rivas underwent multiple surgeries and wore a colostomy
bag for a year. At the time of trial, he still experienced pain from the
injuries and could not sit for more than forty-five minutes to an hour.

       About two weeks after the date of the offense, officers from the
Memphis Police Department (“MPD”) asked Mr. Rivas to view several
photo lineups. Mr. Rivas viewed the lineups, circled the [petitioner’s]
photo, and wrote, “This is the one who robbed me and shot me.” Mr. Rivas
explained that he circled the [petitioner’s] photo “right away” when he saw
it. Mr. Rivas also stated that, although the street lights in the area were not
consistently illuminated, there was a street lamp directly above his car, and
he was able to get a clear look at the [petitioner’s] face. Mr. Rivas said he
was “a hundred percent” sure that the [petitioner] was the person who shot
him.
                                     -2-
        Mr. Rivas also confirmed that he testified at a preliminary hearing in
2012. Mr. Rivas admitted that he had “a little bit of confusion that day”
and had trouble identifying the [petitioner] because the [petitioner] was not
wearing a hoodie and was wearing glasses at the time. As a result of his
confusion, Mr. Rivas initially identified the [petitioner] as the person who
shot him but then identified someone else who looked similar to the
[petitioner] who was not wearing glasses. Mr. Rivas explained that the
[petitioner] was not wearing glasses at the time of the offense and that, on
the day of the preliminary hearing, Mr. Rivas was under the influence of
pain medication.

        On cross-examination, Mr. Rivas denied telling a police detective on
the day after the offense that he did not see the robber’s face. Mr. Rivas
also recalled that, at the preliminary hearing, “they did make everyone take
off their glasses.” Mr. Rivas noted that he identified someone else at the
preliminary hearing, but he stated that he switched his identification back to
the [petitioner]. Mr. Rivas was permitted to listen to a recording of the
preliminary hearing outside of the jury’s presence in order to refresh his
memory. After listening to the recording, Mr. Rivas admitted that he
identified a person named Kendrick Brown as the robber at the preliminary
hearing. However, Mr. Rivas insisted that he “came back to the
defendant.” On redirect examination, Mr. Rivas said he was “very
positive” that the [petitioner] was the person who robbed and shot him.

        Marion Hardy testified that, on the night of the offense, he was
helping Mr. Rivas and Jeremy Holmes push Mr. Rivas’ car out of a
carwash parking lot. As the three men were moving the car, two other men,
one of which Mr. Hardy knew, were standing on the sidewalk. Mr. Hardy
thought that both men were carrying guns. Mr. Hardy stated that he
recognized one of the men as a person he knew as “Mulah.” Mr. Hardy
identified the [petitioner] as “Mulah.”

       After Mr. Hardy had seen the two men, “all of a sudden” someone
shot over Mr. Hardy’s, Mr. Rivas’, and Mr. Holmes’ heads. Mr. Hardy and
Mr. Holmes “stood back,” and Mr. Hardy saw someone “put [Mr. Rivas] in
the car.” Then he heard one gunshot and assumed someone had shot Mr.
Rivas. After that, “two [additional] guys came from behind the building”
and shot over Mr. Hardy and Mr. Holmes’ heads. Mr. Holmes “took off
running,” but Mr. Hardy lay down on the ground and gave the two other
robbers his wallet. After surrendering his wallet, Mr. Hardy ran away. He
                                    -3-
did not see what happened with the [petitioner] and the man who was with
him. After the robbers left, Mr. Hardy saw Mr. Rivas stagger from his car
and collapse in front of a barber shop.

       Later, Mr. Hardy gave a statement to police and viewed a photo
lineup. Mr. Hardy identified a photo of the [petitioner] and wrote,
“robbery, the mean friend” under his picture. Mr. Hardy explained his
notation, stating, “I never did think Mulah was that kind of person. He
didn't seem like he was that kind of person when I first met him.”
However, Mr. Hardy’s opinion of the [petitioner] changed when he saw
him participate in the robbery. Mr. Hardy stated that he was “ninety-nine
percent” sure that the [petitioner] was one of the two men that robbed and
shot Mr. Rivas. Mr. Hardy agreed that ninety-nine percent was “about as
certain as it gets.”

        On cross-examination, Mr. Hardy confirmed that he gave a
statement to police the day after the offense but he did not identify the
[petitioner] as one of the robbers at that time because “[t]hey didn't ask
[him].” Defense counsel then read a portion of Mr. Hardy’s statement in
which the police asked, “Can you identify the suspects that you saw [if you
saw] them again?” and Mr. Hardy responded, “I think so.” Mr. Hardy
admitted that he made that statement but maintained that he did not identify
the [petitioner] because he did not know the [petitioner’s] real name and
because the police had not shown him a photo of the [petitioner]. Mr.
Hardy also admitted that, three days after the offense, he called police out
to the carwash and told them that a man sitting on the newspaper stand,
Travis Brown, was one of the people involved in the robbery, but he still
did not identify the [petitioner]. Mr. Hardy explained that he first identified
the [petitioner] to the police when the police showed him the photo lineup
containing the [petitioner’s] picture.        When Mr. Hardy saw the
[petitioner’s] picture and said “Mulah,” the police informed him of the
[petitioner’s] name. On redirect examination, Mr. Hardy stated that he
alerted the police to Mr. Brown because he thought Mr. Brown was
involved in setting up the robbery.

       Jeremy Holmes testified that, on the night of the offense, he was
helping Mr. Rivas and Mr. Hardy push a car into a parking spot in a
carwash parking lot so that Mr. Rivas could advertise the car as being for
sale. Mr. Holmes asked two people who were walking down the sidewalk
to help them push the car. However, before Mr. Holmes finished his
sentence, one of the individuals pulled out a pistol and fired a shot into the
                                     -4-
air. Mr. Holmes “saw fire shoot out of the barrel” and ran. Mr. Holmes
heard “like another three shots” as he was running. After the incident, Mr.
Holmes saw Mr. Rivas walking down the sidewalk. Mr. Holmes told him
to sit down because he could see blood dripping from Mr. Rivas’ body, but
Mr. Rivas acted as if he did not want to sit down. Mr. Holmes gave a
statement to police and said he did not know the people who had committed
the robbery. However, he later viewed a photo lineup, picked out a photo,
and wrote, “I think this is the guy that shot in the air when [Mr. Rivas] was
robbed, but I'm not one hundred percent sure.” Mr. Holmes explained that
the photo looked familiar but he was not sure of his identification because
the robber had a hood on and he did not “want to falsely say, you know,
what [he] didn't really see.”         On cross-examination, Mr. Holmes
acknowledged that he did not see Mr. Rivas being robbed because he was
running from the scene.

       MPD Officer Eric Hutchinson testified that he responded to the
scene of the robbery and shooting. There, he took photos and collected
evidence. Officer Hutchinson found a nine-millimeter bullet casing near
the sidewalk and what appeared to be blood on the ground. Officer
Hutchinson agreed that the blood evidence appeared to move away from the
car toward the shopping center on the other side of the parking lot. On
cross-examination, Officer Hutchinson stated that he found a bullet casing
but he did not find a bullet on the scene. He did not recover a gun, wallet,
or phone from the scene. Officer Hutchinson did not know if anyone
collected surveillance video from any of the businesses near the scene of
the robbery.

        MPD Detective Fausto Frias testified that he was assigned to
investigate the robbery and shooting in this case. Detective Frias went to
the hospital where Mr. Rivas was being treated and spoke with Mr. Rivas.
At that time, Mr. Rivas told him, “I saw who shot me, and I can identify
him at a later date.” While waiting for Mr. Rivas to be released from the
hospital, Detective Frias spoke with some people who lived in the
neighborhood where the robbery and shooting took place. Eventually,
Detective Frias developed multiple suspects in the case and created several
photo lineups to show the victims and other witnesses. Mr. Rivas identified
the [petitioner’s] photo in the fourth photo lineup. Based on that
identification, Detective Frias obtained an arrest warrant for the [petitioner],
but he was unable to locate the [petitioner]. After several attempts to find
the [petitioner], Detective Frias called the [petitioner’s] mother and told her
that the police needed to talk to her son about the robbery. About an hour
                                     -5-
and a half after that call, the [petitioner] called Detective Frias and told the
detective where he could be found. Detective Frias interviewed the
[petitioner], and the [petitioner] initially denied being present at the robbery
or knowing anything about the robbery. After Detective Frias informed the
[petitioner] that surveillance videos from the nearby businesses would show
whether the [petitioner] was there, the [petitioner] admitted to being present
at the robbery. However, the [petitioner] denied shooting anyone. He said
that he heard shots and “took off running” to a friend’s apartment.
Detective Frias asked the [petitioner] for the friend’s phone number and
address, but the [petitioner] could not provide such information. The
[petitioner] explained that he did not return to the scene to give a statement
to police because he did not want to be involved. He also stated that he did
not know who shot and robbed Mr. Rivas because he “just ran.”

        Detective Frias also showed the photo lineup to Mr. Holmes on the
same day as the preliminary hearing. At that time, Mr. Holmes circled the
[petitioner’s] picture but said he was not one hundred percent sure about his
identification.

        On cross-examination, Detective Frias acknowledged that the
[petitioner] had indicated on the Advice of Rights form that he could not
read or write without the aid of eyeglasses. Detective Frias also admitted
that he showed the photo lineups to the victims on different days. He
explained that it was policy to show victims lineups when it was convenient
for the victim.

        After the State rested its case-in-chief, the trial court conducted a
jury-out hearing to determine whether the [petitioner’s] prior convictions
could be used to impeach his testimony. The State noted that the
[petitioner] had previous convictions of felon in possession of a handgun
from 2011, theft of property over $1,000 from 2009, and theft of property
under $500 from 2009. The [petitioner] argued that the crimes were
substantially similar to the crimes for which he was being tried and that the
convictions would be “substantially more prejudicial than probative.” The
State countered that none of the [petitioner’s] prior convictions were for
violent crimes. The trial court noted that “especially-aggravated robbery is
a theft committed in a more egregious manner.” However, the court found
that the [petitioner’s] prior conviction for felon in possession of a handgun
was not substantially similar to any of the charges for which the [petitioner]
was on trial and that his convictions for theft were probative of the
[petitioner’s] “dishonesty.” The court allowed the State to use the
                                     -6-
convictions to impeach the [petitioner] if he chose to testify.            The
[petitioner] elected not to testify.

        Dr. Jeffrey Neuschatz testified as an expert in eyewitness
identification. Dr. Neuschatz explained that longer exposure time, or how
long someone has to evaluate or study information, will result in a better
memory of what was studied. Additionally, Dr. Neuschatz explained that
memory is more susceptible to impairment the longer the amount of time
between the time someone studied something and the time the person was
tested on what they studied. In short, Dr. Neuschatz explained that it was
“[m]uch more difficult to remember things accurately when you don't get to
study them for a long time and then you're tested a long time afterwards[.]”

        Dr. Neuschatz stated that, based on his research, the thirteen-day gap
between the robbery of Mr. Rivas and Mr. Rivas’ identification of the
[petitioner] constituted a long gap. Dr. Neuschatz also stated that high-
stress situations, such as the robbery in this case, impaired the reliability of
identifications. Additionally, Dr. Neuschatz explained that the accuracy of
an identification was affected when a weapon was used because the weapon
drew people’s attention and made them less attentive to other aspects of the
scene, such as the identity of the perpetrator. Further, studies showed that
head coverings impaired eyewitness identification, and identification
accuracy was much worse when people were asked to identify someone
who was wearing something that covered their hairline. In this case, Dr.
Neuschatz noted that identification would be impaired if the suspect was
wearing a hoodie. Dr. Neuschatz also explained that a witness’s confidence
in their identification did not mean that the identification was accurate.
This is because the witness’s confidence could be affected by outside
influences, such as someone telling the witness they had chosen the right
person. Moreover, Dr. Neuschatz noted that people have “a great deal of
difficulty” identifying someone who is of a different race than themselves.
In this case, Mr. Rivas and the [petitioner] were different races.

        On cross-examination, Dr. Neuschatz confirmed that a witness’s
identification could be accurate even if it was made in a stressful situation.
He also stated that an identification was more likely to be accurate if the
witness was familiar with the identified person. He also admitted that it
was possible for people to accurately identify someone who was of a
different race than themselves.



                                     -7-
               After deliberations, the jury convicted the [petitioner] of especially
       aggravated robbery in Count 1, facilitation of attempted second-degree
       murder as a lesser-included offense in Count 2, and employing a firearm
       during the commission of a dangerous felony in Count 3. The trial court,
       acting as the thirteenth juror, approved the verdicts in Counts 1 and 2. The
       State dismissed Count 3 on the ground that employing a firearm during the
       commission of a dangerous felony did not apply to facilitation of attempted
       second-degree murder. The trial court ordered consecutive sentences of
       twenty-two years for especially aggravated robbery and ten years for
       facilitation of attempted second-degree murder for an effective sentence of
       thirty-two years. The trial court denied the [petitioner’s] motion for new
       trial, and this timely appeal followed.

Id. at *1-5.

       B.      Post-Conviction Proceedings

        The petitioner filed a timely pro se petition for post-conviction relief alleging
numerous claims of ineffective assistance of counsel, including the failure to call alibi
witnesses, Betty Webb and Darius Fleming, at trial. Following the appointment of
counsel, the post-conviction court held a hearing on the motion, during which only the
petitioner and trial counsel testified. According to the petitioner, he was not present at
the scene of the crime. Instead, the petitioner’s grandmother, Ms. Webb, drove him to a
movie theater on Airways Boulevard the night at issue. The petitioner’s sister, April
Jackson, and his cousin, Mr. Fleming, were also in the car and went to the movie, too.
While at the movie theatre, they ran into the petitioner’s ex-finance. The petitioner
maintained he told trial counsel that Ms. Webb and Mr. Fleming were alibi witnesses and
should be called as trial witnesses. The morning of trial, however, trial counsel informed
him that Ms. Webb called and indicated she and Mr. Fleming could not be present
because Mr. Fleming was having seizures. The petitioner later spoke with Ms. Webb,
who denied this conversation and instead stated that trial counsel called her the morning
of trial and indicated she and Mr. Fleming should not come to the courthouse because
they were no longer needed as witnesses. Ms. Webb died prior to the post-conviction
hearing.

      Trial counsel testified that at the time of trial, she had been practicing law for
twenty-seven years and had been a public defender the last seventeen years. As a public
defender, she had defended charges of varying complexity, from misdemeanors to first
degree murder. Another attorney originally served as lead counsel, and when trial
counsel received the case, an investigation had already commenced.

                                           -8-
       Trial counsel testified that following the incident, the petitioner told the
investigating police officers that he was present at the scene of the crime but did not
participate. Later, the petitioner changed his story and told investigators with the public
defender’s office that he was at a movie with his cousin and sister at the time of the
events, and they ran into the his ex-girlfriend while at the theatre. Trial counsel was
never able to locate the petitioner’s ex-girlfriend. Trial counsel spoke with Ms. Jackson
and Mr. Fleming, who gave different stories. Ms. Jackson could not remember what
night she and the petitioner went to the movies and referenced a different theatre than Mr.
Fleming, so trial counsel did not subpoena her trial testimony. Mr. Fleming recalled
specific details of the evening, so trial counsel did subpoena his testimony. However, the
petitioner’s grandmother called the morning of trial and asked if Mr. Fleming could be
excused from testifying because he was having seizures, did not remember anything, and
did not want to testify. Trial counsel excused Mr. Fleming because she did not want a
hostile witness present who could not offer helpful testimony. When they spoke on the
telephone, Ms. Webb did not mention driving the petitioner, Mr. Fleming, and Ms.
Jackson to the movie theatre on the night at issue, and the petitioner never told trial
counsel that Ms. Webb drove them to the movie theatre that evening.

       Trial counsel ultimately presented a defense of mistaken identity. When doing so,
she called identity expert Dr. Jeffrey Neuschatz to explain why, due to the victim’s race
and the short period of time he observed the perpetrator, it was possible the victim
misidentified the petitioner. The victim, however, was a credible witness. Trial counsel
was able to convince the jury the petitioner did not shoot the victim, so he was convicted
of lesser-included offenses.

       Following the hearing, the post-conviction court denied the petition, finding the
petitioner failed to carry his burden of proving either deficient performance or prejudice.
When doing so, the post-conviction court relied on these findings of facts:

              I think [trial counsel’s] assessment of the case was totally proper. If
       she had tried to put on an alibi after telling the police that he was there but
       he didn’t do it and then all of a sudden now put on an . . . alibi witness who
       do not agree with each other as to where he was, things of that nature, I find
       that to be totally, totally incredulous why someone would do that. Put on
       something she knows to be false because she knew that number one, he told
       the police that he was there. Number two, one person said they were at one
       movie theater. Another person didn’t remember what night it was and
       wasn’t sure what theatre they went to. It wasn’t much of an alibi.

                                            ...

                                            -9-
                I don’t put any credence in the [petitioner’s] testimony. I don’t see
       anything that [trial counsel] did that was faulty in any way, in any respect. .
       . . I think if she had put on alibi, those people might have been charged with
       aggravated perjury, as well as [the petitioner] could be today because I
       don’t put any – I don’t believe anything he had to say.

This timely appeal followed.

                                          Analysis

       On appeal, the petitioner asserts the post-conviction court erred in denying his
petition for post-conviction relief, alleging the failure to call Ms. Webb and Mr. Mitchell
as alibi witnesses at trial amounted to both deficient performance and was prejudicial to
his case. The State contends the petitioner did not show deficient performance or
prejudice because he did not present either witness or provide credible evidence that their
testimonies would have changed the outcome of the case. We agree with the State.

       To obtain relief in a post-conviction proceeding, a petitioner must demonstrate that
his or her “conviction or sentence is void or voidable because of the abridgement of any
right guaranteed by the Constitution of Tennessee or the Constitution of the United
States.” Tenn. Code Ann. § 40-30-103. The post-conviction petitioner bears the burden
of proving his allegations of fact by clear and convincing evidence. See Tenn. Code Ann.
§ 40-30-110(f). “‘Evidence is clear and convincing when there is no serious or
substantial doubt about the correctness of the conclusions drawn from the evidence.’”
Lane v. State, 316 S.W.3d 555, 562 (Tenn. 2010) (quoting Grindstaff v. State, 297
S.W.3d 208, 216 (Tenn. 2009)).

       Appellate courts do not reassess the trial court’s determination of the credibility of
witnesses. Dellinger v. State, 279 S.W.3d 282, 292 (Tenn. 2009) (citing R.D.S. v. State,
245 S.W.3d 356, 362 (Tenn. 2008)). Assessing the credibility of witnesses is a matter
entrusted to the trial judge as the trier of fact. R.D.S., 245 S.W.3d at 362 (quoting State v.
Odom, 928 S.W.2d 18, 23 (Tenn. 1996)). When an evidentiary hearing is held in the
post-conviction setting, the findings of fact made by the court are conclusive on appeal
unless the evidence preponderates against them. See Tidwell v. State, 922 S.W.2d 497,
500 (Tenn. 1996). Where appellate review involves purely factual issues, the appellate
court should not reweigh or reevaluate the evidence. See Henley v. State, 960 S.W.2d
572, 578 (Tenn. 1997). However, review of a trial court’s application of the law to the
facts of the case is de novo, with no presumption of correctness. See Ruff v. State, 978
S.W.2d 95, 96 (Tenn. 1998). The issue of ineffective assistance of counsel, which
presents mixed questions of fact and law, is reviewed de novo, with a presumption of

                                            - 10 -
correctness given only to the post-conviction court’s findings of fact. See Fields v. State,
40 S.W.3d 450, 458 (Tenn. 2001); Burns v. State, 6 S.W.3d 453, 461 (Tenn. 1999).

       The Sixth Amendment to the United States Constitution, made applicable to the
states through the Fourteenth Amendment, and article I, section 9 of the Tennessee
Constitution both require that criminal defendants receive effective assistance of counsel.
Cauthern v. State, 145 S.W.3d 571, 598 (Tenn. Crim. App. 2004) (citation omitted).
When a petitioner claims he received ineffective assistance of counsel, he has the burden
to show both that trial counsel’s performance was deficient and that counsel’s deficient
performance prejudiced the outcome of the proceeding. Strickland v. Washington, 466
U.S. 668, 687 (1984); see State v. Taylor, 968 S.W.2d 900, 905 (Tenn. Crim. App. 1997)
(noting that the same standard for determining ineffective assistance of counsel applied in
federal cases also applies in Tennessee). The Strickland standard is a two-prong test:

              First, the defendant must show that counsel’s performance was
       deficient. This requires showing that counsel made errors so serious that
       counsel was not functioning as the “counsel” guaranteed the defendant by
       the Sixth Amendment. Second, the defendant must show that the deficient
       performance prejudiced the defense. This requires showing that counsel’s
       errors were so serious as to deprive the defendant of a fair trial, a trial
       whose result is reliable.
466 U.S. at 687.

        The deficient performance prong of the test is satisfied by showing that “counsel’s
acts or omissions were so serious as to fall below an objective standard of reasonableness
under prevailing professional norms.” Goad v. State, 938 S.W.2d 363, 369 (Tenn. 1996)
(citing Strickland, 466 U.S. at 688; Baxter v. Rose, 523 S.W.2d 930, 936 (Tenn. 1975)).
With regard to the standard, our supreme court has held:

              [T]he assistance of counsel required under the Sixth Amendment is
       counsel reasonably likely to render and rendering reasonably effective
       assistance. It is a violation of this standard for defense counsel to deprive a
       criminal defendant of a substantial defense by his own ineffectiveness or
       incompetence. . . . Defense counsel must perform at least as well as a
       lawyer with ordinary training and skill in the criminal law and must
       conscientiously protect his client’s interest, undeflected by conflicting
       considerations.

Finch v. State, 226 S.W.3d 307, 315-16 (Tenn. 2007) (quoting Baxter, 523 S.W.2d at
934-35).
                                           - 11 -
       When reviewing trial counsel’s performance, this Court “must make every effort
to eliminate the distorting effects of hindsight, to reconstruct the circumstances of
counsel’s conduct, and to evaluate the conduct from the perspective of counsel at that
time.” Howell v. State, 185 S.W.3d 319, 326 (Tenn. 2006) (citing Strickland, 466 U.S. at
689). The fact that a trial strategy or tactic failed or was detrimental to the defense does
not, alone, support a claim for ineffective assistance of counsel. Cooper v. State, 847
S.W.2d 521, 528 (Tenn. Crim. App. 1992). Deference is given to sound tactical
decisions made after adequate preparation for the case. Id.

       To satisfy the prejudice prong of the test, the petitioner “must establish a
reasonable probability that but for counsel’s errors the result of the proceeding would
have been different.” Vaughn v. State, 202 S.W.3d 106, 116 (Tenn. 2006) (citing
Strickland, 466 U.S. at 694). “A ‘reasonable probability is a probability sufficient to
undermine confidence in the outcome.’” Id. (quoting Strickland, 466 U.S. at 694). In
order to prevail, the deficient performance must have been of such magnitude that the
petitioner was deprived of a fair trial and that the reliability of the outcome was called
into question. Finch, 226 S.W.3d at 316.

       Courts need not approach the Strickland test in a specific order or even “address
both components of the inquiry if the defendant makes an insufficient showing on one.”
466 U.S. at 697; see also Goad, 938 S.W.2d at 370 (stating that “failure to prove either
deficiency or prejudice provides a sufficient basis to deny relief on the ineffective
assistance claim”).

        When a petitioner contends trial counsel failed to discover, interview, or present
witnesses in support of his defense, the petitioner must call those witnesses to testify at an
evidentiary hearing. Black v. State, 794 S.W.2d 752, 757 (Tenn. Crim. App. 1990). This
is the only way the petitioner can establish that:

              (a) a material witness existed and the witness could have been
       discovered but for counsel’s neglect in his investigation of the case, (b) a
       known witness was not interviewed, (c) the failure to discover or interview
       a witness inured to his prejudice, or (d) the failure to have a known witness
       present or call the witness to the stand resulted in the denial of critical
       evidence which inured to the prejudice of [p]etitioner.

Id. Even if a petitioner is able to show counsel was deficient in the investigation of the
facts or the calling of a known witness, the petitioner is not entitled to post-conviction
relief unless he produces a material witness at his post-conviction evidentiary hearing
who “could have been found by a reasonable investigation” and “would have testified
                                            - 12 -
favorably in support of his defense if called.” Id. at 758. Without doing this, the
petitioner cannot establish the prejudice requirement of the two-prong Strickland test. Id.

        Other than the petitioner’s own testimony, which was contrary to the statement he
gave to the police and which the post-conviction court found not to be credible, the
petitioner failed to offer any proof regarding what Ms. Webb and Mr. Fleming would
have said had they been called to testify at trial. Moreover, trial counsel testified that the
petitioner never informed her Ms. Webb drove him to the movie theatre on the night in
question, and she made a strategic decision not to call Mr. Fleming because he had been
having seizures, could not remember anything, and did not want to appear at trial. This
Court will not reweigh the credibility determinations of the post-conviction court, nor
will it second guess the tactical and strategic decisions of trial counsel made after
adequate trial preparation. Henley v. State, 960 S.W.2d 572, 579 (Tenn. 1997). The
petitioner has failed to carry his burden of proving trial counsel’s failure to call Ms.
Webb or Mr. Fleming to testify at trial prejudiced the outcome of his trial and, therefore,
is not entitled to post-conviction relief.

                                      CONCLUSION

      Based upon the foregoing authorities and reasoning, the judgment of the post-
conviction court is affirmed.



                                              ____________________________________
                                              J. ROSS DYER, JUDGE




                                            - 13 -